


110 HR 6792 IH: Veterans Physical Therapy Services

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6792
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish the
		  position of Director of Physical Therapy Service within the Veterans Health
		  Administration and to establish a fellowship program for physical therapists in
		  the areas of geriatrics, amputee rehabilitation, polytrauma care, and
		  rehabilitation research.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Physical Therapy Services
			 Improvement Act of 2008.
		2.FindingThe Congress finds that chronic conditions
			 of the aging veteran population and the complex impairments associated with
			 returning veterans from Operation Enduring Freedom (OEF) in Afghanistan and
			 Operation Iraqi Freedom (OIF) in Iraq have increased the need to recruit and
			 retain physical therapists in the Veterans Health Administration.
		3.Creation of
			 director of physical therapy serviceParagraph (6) of section 7306(a) of title
			 38, United States Code, is amended by inserting a Director of Physical
			 Therapy Service, after a Director of Podiatric
			 Service,.
		4.Qualifications
			 for appointment of physical therapistsSection 7402(b) of title 38, United States
			 Code, is amended—
			(1)by redesignating the paragraph (11)
			 relating to other health-care positions as paragraph (14); and
			(2)by redesignating
			 paragraph (10), the other paragraph (11), and paragraph (12) as paragraphs
			 (11), (12), and (13), respectively, and by inserting after paragraph (9) the
			 following new paragraph:
				
					(10)Physical
				therapistTo be eligible to
				be appointed to a physical therapist position, a person must—
						(A)(i)hold the degree of
				doctor of physical therapy or other post baccalaureate degree in physical
				therapy from an accredited college or university approved by the Secretary;
				or
							(ii)have completed a degree in
				physical therapy from an accredited college or university approved by the
				Secretary and be employed on the date of the enactment of this paragraph by the
				Administration as a physical therapist; and
							(B)be licensed to
				practice physical therapy in a
				State.
						.
			5.Creation of a
			 fellowship program for physical therapists in the areas of geriatrics, amputee
			 rehabilitation, poly­trau­ma, and rehabilitation research
			(a)In
			 generalChapter 76 of title
			 38, United States Code, is amended by adding at the end the following new
			 subchapter:
				
					VIIIFellowships for
				physical therapists in geriatrics, amputee rehabilitation, polytrauma care, and
				rehabilitation research
						7691.Authority for
				program
							(a)In
				generalThere is hereby
				established a program to be known as the Department of Veterans Affairs
				Geriatric, Amputee, Polytrauma, and Rehabilitation Research Fellowships
				Program.
							(b)PurposeThe
				purpose of such Program is to assist in the recruitment of qualified physical
				therapists for positions in the Veterans Health Administration specializing in
				the areas of geriatrics, amputee rehabilitation, polytrauma care, and
				rehabilitation
				research.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 76 is amended by adding at the end the following:
				
					
						Subchapter VIII—Fellowships for
				physical therapists in geriatrics, amputee rehabilitation, polytrauma care, and
				rehabilitation research
						Sec. 7691. Authority for
				program.
					
					.
			
